Citation Nr: 0501720	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-06 819 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to December 
1967.  He is a Vietnam era veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the benefit sought on 
appeal.

The veteran is hereby informed that his appeal is being 
REMANDED at this time to the RO via the Appeals Management 
Center (AMC), in Washington, DC, and that VA will notify him 
if further action is required on his part.


REMAND

At the outset, it is noted that, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced VA's duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well- grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  VA also is required 
to notify the claimant, and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of this VCAA-duty-to-notify 
notice, VA is required to specifically inform the claimant 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the record reveals that the veteran is service-
connected for diabetes mellitus.  On appeal, he essentially 
contends that he is entitled to be service-connected for 
peripheral neuropathy of his lower extremities, a disability 
he believes he incurred secondary to his service-connected 
diabetes mellitus.  The Board notes that, during the pendency 
of this appeal, the veteran underwent a right above-the-knee 
amputation (AKA).  Shortly thereafter, he was granted service 
connection for infected right total knee arthroplasty, status 
post right AKA, which was determined to be secondary to the 
service-connected diabetes mellitus.  Insofar as the specific 
benefit sought on appeal in this case has not yet been 
granted, and since there still exists the possibility of the 
veteran being granted the benefit sought on appeal for both 
lower extremities, the Board has left undisturbed the 
phrasing of the issue on appeal (i.e., as a claim for a 
bilateral disability), as noted on the first page of this 
remand.

Regrettably, the Board is of the opinion that additional 
development of this case is still needed prior to appellate 
review, for the reasons explained in the following 
paragraphs.

First, the Board notes that the record is still unclear as to 
the question of whether the claimed disability of bilateral 
peripheral neuropathy is indeed currently manifested, as well 
as to the matter of its etiology.  In this regard, it is 
noted that, on VA peripheral nerves examination conducted in 
September 2001, a diagnosis of diabetic neuropathy of the 
lower extremities was rendered.  It was noted at that time 
that the veteran was going to be scheduled for nerve 
conduction studies in that same month.  However, he failed to 
report for that study.  He failed to report a second time, in 
January 2002, but it was explained soon after that that had 
been because he had just had surgery on the left leg and was 
thus unable to travel.  Later that year, on VA peripheral 
nerves examination conducted in July 2002, another examiner 
indicated that there was no evidence of diabetic peripheral 
neuropathy.  However, the examiner did not elaborate on this 
negative opinion and it does not appear that nerve conduction 
studies, or any other specialized studies or tests that would 
typically aid in such a determination, were ever conducted.  
In light of the foregoing medical evidence, it is unclear 
whether the veteran currently has peripheral neuropathy of 
the lower extremities, and if so, whether any such disorder 
is proximately due to his service-connected diabetes 
mellitus, as claimed by the veteran.  As such, the veteran 
should be afforded another VA examination to ascertain 
whether he has the claimed disorder, and the etiology of 
such.

Second, the Board notes that VA has yet to comply with its 
redefined duty to notify the claimant of the evidence and 
information that is needed to file a substantially complete 
application of benefits, of the divisions of responsibility 
between VA and him to furnish such evidence and information, 
and of the need for the veteran to submit any additional 
evidence, not yet of record, that is in his possession and is 
pertinent to the matter on appeal.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This procedural deficiency should be cured on 
remand.

Third, the most recent VA medical records in the file are 
records produced during the veteran's VA admission in August 
2002 for his right AKA.  Given the nature of that procedure, 
and the veteran's history of difficulties related to his 
diabetes mellitus, it appears that there may be in existence 
additional VA medical records, produced since that time, 
which may very well be pertinent to the matter on appeal.  As 
VA treatment records are considered to be constructively 
included within the record, and must be acquired if they are 
material to an issue on appeal, VA should take action to 
secure any such additional VA medical records prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


In light of all of the above, this matter is remanded to the 
RO, via the AMC, for the following:

1.  The RO/AMC should ask the veteran to 
identify the specific VA medical 
facilities where he has been treated 
since August 2002 for the claimed 
peripheral neuropathy of the lower 
extremities, and the dates of such 
treatment.  The RO/AMC should thereafter 
make a request for any such identified 
records that are not yet part of the 
file.  

2.  The RO/AMC should send the veteran a 
VCAA-compliant letter.  Such notice 
should:  1) inform him of the information 
and evidence not of record that is 
necessary to substantiate his claim for 
service connection for peripheral 
neuropathy of the lower extremities, 
claimed as secondary to service-connected 
diabetes mellitus;  2) inform him of the 
information and evidence that VA will 
seek to obtain on his behalf;       3) 
inform him of the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim on appeal.

3.  Once the above actions have been 
undertaken and any newly obtained 
evidence has been made part of the 
record, the RO/AMC should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of the 
claimed peripheral neuropathy of the 
lower extremities.  The examiner should 
be informed of the veteran's contentions 
on appeal and of the fact that the 
veteran is already service-connected for 
diabetes mellitus and for infected right 
total knee arthroplasty, status post 
right AKA, secondary to his diabetes 
mellitus.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated specialized studies and/or 
tests, to include nerve conduction 
studies, if deemed necessary, should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
whether the claimed disability of the 
lower extremities (peripheral neuropathy) 
is indeed currently manifested and, if 
so, as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that that disorder 
is etiologically related to service or to 
the service-connected diabetes mellitus.  
A full rationale for all opinions 
expressed must be provided.

In the scheduling of this examination, 
the veteran should be specifically 
advised, in writing, of the consequences 
under 38 C.F.R. 3.655 of an unexcused 
failure to report for an examination.  
The record should reflect this advice to 
the veteran.

Upon receipt, the RO/AMC should review 
the examination report to ensure its 
adequacy.  If the examination report is 
inadequate for any reason, or if all 
questions are not answered specifically 
and completely, the RO/AMC should return 
it to the examining physician(s) for 
revision.

4.  Following completion of the 
foregoing, the veteran's service 
connection claim should be re-
adjudicated.  If, upon re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include 
a discussion of all pertinent laws and 
regulations, to include those pertaining 
to the VCAA.  The RO/AMC should allow an 
appropriate period of time for response.

The veteran is hereby further advised that he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




